Case 1:20-cv-23288-KMW Document 1-3 Entered on FLSD Docket 08/06/2020 Page 1 of 4
                                         Wednesday, August 5, 2020 at 12:16:13 Eastern Daylight Time

Subject:    {CONFIRMATION: GENTLE SEAS / SINGAPORE / 3085148}
Date:       Tuesday, May 14, 2019 at 4:03:17 AM Eastern Daylight Time
From:       Nanna Sinding Brage-Andersen
To:         REGINALDROBYN@24VISION.SOLUTIONS, VARUNGANESAN@24VISION.SOLUTIONS
CC:         Mark TamsiU
AGachments: Worldfuelservices_logo.gif, Worldfuelservices_logo.gif




14-MAY-2019 08:02 GMT


++ Revised with final quantity ++


TO                :   24VISION CHARTERING SOLUTIONS DMCC
ATTENTION         :   REGINALD ROBYN
                  :   VARUN GANESAN
FROM              :   WORLD FUEL SERVICES

WORLD FUEL SERVICES CONFIRMS you have placed following firm order:

VESSEL            : GENTLE SEAS

IMO or WFS Reference Number 9703514 (Included for reference purposes only)

PORT              : SINGAPORE
DATE              : 11-MAY-2019 TO 21-MAY-2019

SELLER            : WORLD FUEL SERVICES
                    A TRADE NAME/DIVISION OF WORLD FUEL SERVICES (SINGAPORE) PTE LTD
PAYMENT TERMS     : 45 DDD BY TT
BUYER             : MV GENTLE SEAS AND HER OWNERS/OPERATORS AND
                    24VISION CHARTERING SOLUTIONS DMCC

PHYSICAL          :   KAIROS, ENGHUA
FUEL GRADE/SPEC   :   380CST/ISO 8217:2010:RMG380 MAX 3.5%S
QUANTITY          :   600.00 MTONS
PRICE             :   USD 428.00 / MTONS DELIVERED


* In the event of Buyer cancelling order, or under-lifting of quantity, for
  any reason, Buyer shall be responsible for standard cancellation fee,
  plus any difference between the contract price of any unlifted quantities
  and the amount received by Seller upon resale.

* MGO: Please note that any MGO ordered at Singapore will meet DMA specs
  except for pour-point, which is typically 3-6 degrees C.

* GST [Singapore Goods & Services Tax]:
  It is the Buyer's responsibility to provide documentation via agent to
    prove that vessel is on an international voyage. If such documentation
    is not provided prior to bunkering, GST will be charged on entire
    sales amount.

                                                                                              Page 1 of 4
Case 1:20-cv-23288-KMW Document 1-3 Entered on FLSD Docket 08/06/2020 Page 2 of 4

  It is the Buyer's responsibility to ensure that the BDN/Bunker Delivery
    Receipt is endorsed with vessel's stamp and signature of Master or Chief
    Engineer, to qualify for a zero-rated purchase in compliance with the
    Singapore Goods & Services Tax requirements. Failing this, GST will be
    charged on the entire sales amount.

*Delivery to be in accordance with Singapore Technical Reference 48 (TR 48) with Barge Mass Flo


* Overtime/demurrage/cancellation fees/other charges (if any) at cost for Buyer's account

* Please ensure close coordination between agent/local supplier at all times

* Please inform us by return of any errors, omissions or changes in the above


All sales are on the credit of the vessel. Buyer is presumed to have authority
to bind the vessel with a maritime lien. Disclaimer stamps placed by the vessel
on the delivery receipt will have no effect and do not waive the Seller's lien.


This confirmation is governed by and incorporates by reference the Seller's Marine
Group of Companies General Terms and Conditions for the sale of marine fuel
products and related services, including the law and jurisdiction clause therein,
in effect as of the date that this confirmation is issued, unless alternative
terms and conditions have been prior agreed in writing by an authorised
representative of the Seller. The Seller's Marine Group of Companies General
Terms and Conditions can be found at:
https://www.wfscorp.com/Marine/pdf/Marine-Terms.pdf



Notwithstanding any other terms and conditions that may have been agreed in
writing between the parties, each party represents and warrants to the other
that at all times during the term of this Agreement it will comply with all
laws and shall obtain all appropriate government approvals applicable to
the performance of its obligations under this Agreement.

Notwithstanding the generality of the foregoing:

(a) Each party represents and warrants to the other that at all times
during the term of this Agreement:

(1) it is knowledgeable about Anti-Bribery Laws applicable to the performance of all
obligations under this Agreement and will comply with all such Anti-Bribery Laws;

(2) neither it nor, to its knowledge, any director, officer, agent, employee or other
person acting on its behalf, has made, offered or authorized, or will make, offer or
authorize, either directly or indirectly, any unlawful payment, gift, promise or other
advantage related to this Agreement; and

(3) it has instituted and maintains policies and procedures designed to ensure continued
compliance with Anti-Bribery Laws applicable to its performance under this Agreement,
including, but not limited to, the maintenance of accurate books and records. Regardless
of whether they may be directly applicable to a party, as a minimum, "Anti-Bribery Laws"
means the United States Foreign Corrupt Practices Act of 1977 and the United Kingdom
Bribery Act 2010 (each as amended from time to time) and all other applicable national,
regional, provincial, state, municipal or local laws and regulations that prohibit the
bribery of, or the providing of unlawful gratuities or other benefits to, any government
official or any other person.



                                                                                  Page 2 of 4
Case 1:20-cv-23288-KMW Document 1-3 Entered on FLSD Docket 08/06/2020 Page 3 of 4

(b) Each party represents and warrants to the other that at all times during the term
of this Agreement:

(1) it is knowledgeable about Trade Laws applicable to each party to this Agreement and
will perform this Agreement such that each party remains in full compliance with all
applicable Trade Laws (currently Iran, Cuba, Syria, North Korea and the Crimea
Region of Ukraine);

(2) except as authorized or otherwise not prohibited under the terms of any applicable
Trade Laws, neither it, nor any of its subsidiaries or, to its knowledge, any director,
officer, employee, agent, or affiliate, is an individual or entity ("Person") that
is or is owned or controlled by Persons that are (i) the subject of Trade Laws, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Trade Laws;

(3) it obtains and maintains all certifications, credentials, authorizations,
licenses and permits necessary to perform under this Agreement in compliance
with all applicable Trade Laws; and

(4) it has instituted and maintains policies and procedures designed to ensure
continued compliance with all Trade Laws applicable to the performance of
this Agreement, including, but not limited to, the maintenance of accurate
books and records. Regardless of whether they may be directly applicable to
a party, as a minimum, "Trade Laws" includes all sanctions, embargoes, or
other trade restrictions administered or enforced by the U.S. Department of
the Treasury's Office of Foreign Assets Control ("OFAC", including the OFAC
Specially Designated Nationals List ("SDN List")), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty's
Treasury, or any other applicable authority or regulatory body (which currently
includes Iran, Cuba, Syria, North Korea and the Crimea Region of Ukraine.)

(c) Each party represents and warrants to the other that at all times during
the term of this Agreement:

(1) it is knowledgeable about Labor Laws applicable to the performance of all
obligations under this Agreement and will comply with all such Labor Laws;

(2) it has instituted and maintains policies and procedures designed to ensure
continued compliance with Labor Laws applicable to its performance under this
Agreement, including, but not limited to, the maintenance of accurate books and
records. Regardless of whether they may be directly applicable to a party, as a
minimum, "Labor Laws" means the UK Modern Slavery Act 2015 and the United
Nations Universal Declaration of Human Rights and all other applicable
national, regional, provincial, state, municipal or local laws and regulations
that (i) prohibit the use of forced or child labor, discrimination, harassment,
abuse, or retaliation in their work place, and (ii) require providing wages,
benefits, and working hours that meet or exceed the applicable legal standards
and regulations.

(d) Notwithstanding any other clause of this Agreement, either party may
terminate this Agreement immediately upon written notice to the other party
at any time if, in its reasonable judgment, the other party is in breach of
any of the representations and warranties in sub-clauses (a), (b), or (c) of
this clause.

For changes please contact: Sinding Brage-Andersen, Nanna at NBrage@wfscorp.com

Authorized signatory for the World Fuel Services entity stated above,

BEST REGARDS
MARK TAMSITT


                                                                                  Page 3 of 4
Case 1:20-cv-23288-KMW Document 1-3 Entered on FLSD Docket 08/06/2020 Page 4 of 4


MSG#: 3085148




                                                                             Page 4 of 4
